--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Exhibit 10.3
 
AGREEMENT AMENDMENT
 
THIS AGREEMENT AMENDMENT (“AMENDMENT”), is made and entered into by and between
Sharps Compliance Corp., having its principle office at 9220 Kirby Drive, Suite
500, Houston, TX 77054 (hereinafter referred to as the “Company”), and Diana P.
Diaz (hereinafter referred to as the “Executive”).
 
WITNESSETH
 
For and in consideration of the mutual promises and covenants herein contained,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and Executive agree to amend the AGREEMENT
between the Company and the Executive dated June 9, 2010, as follows:
 
Notwithstanding anything to the contrary, the following is now considered part
of the original AGREEMENT:
 
TERMINATION FOR CAUSE
 
Notwithstanding any other provision hereof, the Company or Executive may
terminate Executive's employment under this Agreement at any time for
cause.  For purposes hereof, the term “cause" shall include, without limitation,
the inability of the Executive, through sickness or other incapacity, to
substantially perform her duties under this Agreement for a period in excess of
one hundred eighty (180) consecutive days; conviction of a crime; or a material
breach of this Agreement.  If Executive is terminated for cause, Executive shall
not receive any severance benefits under ther Agreement.  Nothing in this
paragraph shall affect the employment at-will relationship of Executive, and
this paragraph relates solely to Executive’s entitlement to severance benefits
upon her separation of employment.
 
TERMINATION WITHOUT CAUSE
 
Notwithstanding any other provision hereof, the Company may terminate this
Agreement without cause. In the event the Company terminates her Agreement
without cause pursuant to this paragraph, the Company shall pay Executive, six
(6) months of her annual base salary.  This would be accomplished by keeping the
Executive on the Company’s payroll over such six (6) month period (versus a lump
sum payment). Executive is also entitled to the same benefits at time of
termination, until the earlier of the end of severance period or upon employment
with another employer.  Payment by the Company in accordance with this paragraph
shall constitute Executive's full severance pay and the Company shall have no
further obligation to Executive arising out of or subsequent to such
termination.  Nothing in this paragraph shall affect the employment at-will
relationship of Executive, and this paragraph relates solely to Executive’s
entitlement to severance benefits upon her separation of employment.
 
INDEMNIFICATION
 
The Company shall indemnify and hold Executive harmless from any and all claims
(whether in court or before a regulatory or administrative body), liabilities,
damages and expenses, including without limitation reasonable attorneys' fees
incurred by Executive or her agents, arising out of or related to the acts or
omissions of Executive in the provision of services or performance of duties
under this Agreement. This indemnification section shall survive and continue in
full force and effect after the expiration of the Agreement.
 
IN WITNESSETH WHEREOF, the parties have executed this Agreement the day and year
first written below with the amended provisions noted above being effective
November 17, 2011.
 


 
EXECUTIVE:
 
____________________
Executive
 
Date:           December 2, 2011
 


 
COMPANY:
 
By:           ____________________
Name:           David P. Tusa
 
Title:           Chief Executive Officer and President
 
Date:           December 2, 2011
 


 

